247 S.W.3d 62 (2008)
CITY OF KANSAS CITY, Missouri, Respondent
v.
Robert WOODSON, Appellant.
No. WD 67699.
Missouri Court of Appeals, Western District.
March 4, 2008.
Lowell C. Gard Kansas City, MO, for respondent.
Robert L. Woodson Kansas City, MO, Appellant Pro Se.
Before PAUL M. SPINDEN, Presiding Judge, JAMES M. SMART, JR., Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
Robert Woodson brings a pro se appeal of his convictions after a jury trial of violations of Kansas City Ordinance No. 97136, §§ 48-30 and 48-32. After a thorough review of the record, we find that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining *63 our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).